Exhibit 10.3

Symbol Technologies, Inc. Non-Qualified Stock Option Agreement

(Annual Independent Director Award)

THIS AGREEMENT, dated      , 200     (the “Grant Date”), is made between Symbol
Technologies, Inc., a Delaware corporation hereinafter referred to as the
“Company,” and      , an Independent Director of the Company, hereinafter
referred to as the “Optionee.”

1. Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Company’s 2004 Equity Incentive Award
Plan, as amended from time to time (the “Plan”).

2. Grant of Option.

(a) The Company agrees, as of the Grant Date, to grant the Optionee an option
(the “Option”) to purchase any part or all of an aggregate of 15,000 shares of
its common stock, par value $0.01 per share (“Common Stock”), upon the terms and
conditions set forth herein. The Option is a nonqualified stock option which is
not intended to be an “incentive stock option” within the meaning of Section 422
of the Code.

(b) The purchase price of the shares of stock covered by the Option shall be
[$     ] [Fair Market Value per share as of the Grant Date] per share without
commission or other charge.

(c) In consideration of the granting of this Option by the Company, the Optionee
agrees to render faithful and efficient services to the Company.

3. Vesting and Expiration.

(a) Subject to Sections 3(b), 3(c), and 3(d) the Option shall become vested and
exercisable on January 1, 200     [first calendar year following year in which
grant occurs].

(b) Except as may otherwise be provided in any other written agreement entered
into by and between the Company and the Optionee, if a Change of Control occurs
and the Option is not converted, assumed, or replaced by a successor entity, the
Option shall become fully vested and exercisable immediately prior to such a
Change of Control.

(c) No portion of the Option which is unexercisable at the time the director
ceases for any reason to be a member of the Board (as determined in good faith
by the Board, “Termination of Directorship”) shall thereafter become
exercisable.

(d) The Option may not be exercised to any extent by anyone after the first to
occur of the following events:

(i) The expiration of seven years from the date the Option was granted; or

(ii) The expiration of three months from the date of the Optionee’s Termination
of Directorship for any reason other than death or Disability; or

(iii) The expiration of one year from the date of the Optionee’s Termination of
Directorship by reason of his death or Disability.

4. Option Exercise.

(a) Except as otherwise provided in Section 7: (i) during the lifetime of the
Optionee, only the Optionee may exercise the Option or any portion thereof, and
(ii) after the death of the Optionee, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 3(d), be
exercised by the Optionee’s personal representative or by any person empowered
to do so under the deceased Optionee’s will or under the then applicable laws of
descent and distribution.

(b) Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3(d);

(c) The Option, or any exercisable portion thereof, may be exercised solely by
delivery to the Company’s corporate secretary of all of the following prior to
the time when such Option or such portion becomes unexercisable pursuant to
Section 3(d):

(i) Notice in writing signed by the Optionee, specifically stating the number of
shares with respect to which the Option is being exercised;

(ii) Full payment for the shares with respect to which such Option or portion
thereof is exercised. Such payment shall be made in form of: (A) cash or by
personal, certified, or bank cashiers check; (B) shares of Common Stock which
have been owned by the Optionee for at least six months duly endorsed for
transfer to the Company with a Fair Market Value on the date of delivery equal
to the aggregate exercise price of the Option or exercised portion thereof; (C)
unless otherwise provided by the Board, delivery of a notice that the Optionee
has placed a market sell order with a broker with respect to shares of Common
Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price; or (D) any combination of
the consideration listed in this Section 4(c)(ii);

(iii) The payment to the Company (in cash or by personal, certified or bank
cashier or by any other means of payment approved by the Board) of all amounts
necessary to satisfy any and all federal, state and local tax withholding
requirements arising in connection with the exercise of the Option;

(iv) Such other documents as the Company may deem necessary or advisable to
effect compliance with any applicable law, rule or regulation;

(v) In the event that the Option or portion thereof shall be exercised pursuant
to Section 7 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option or portion
thereof.

5. No Rights as Stockholder. The Optionee shall not be, nor have any of the
rights or privileges of, a stockholder of the Company in respect of any shares
purchasable upon the exercise of any part of the Option unless and until
certificates representing such shares shall have been issued by the Company to
such holder.

6. Amendment. This Agreement may be amended without the consent of the Optionee,
provided that no amendment of this Agreement shall, without the consent of the
Optionee, impair any rights of the Optionee under this Agreement. The Option may
be adjusted as described in Article 11 of the Plan.

7. Option Not Transferable. Except as otherwise provided in accordance with
Section 10.3 of the Plan, neither the Option nor any interest or right therein
or part thereof shall be sold, pledged, assigned, or transferred in any manner
other than by will or the laws of descent and distribution, unless and until
such Option has been exercised, or the shares underlying such Option have been
issued, and all restrictions applicable to such shares have lapsed.

8. Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the Optionee to his address shown in the Company records, and to
the Company at its principal executive office.

9. Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the internal laws of the State of Delaware
without regard to conflicts of laws thereof. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

* * * * *

The Optionee represents that he has read this Agreement and the Plan and is
familiar with the terms and provisions of each. The Optionee acknowledges that
the Option is issued pursuant to, and is subject to the terms and conditions of,
the Plan, and the Optionee will be bound by the terms of the Plan as if it were
set forth verbatim in this Agreement. The Optionee agrees to comply with all
rules the Company may establish with respect to the Plan. The Optionee further
acknowledges and agrees that this Agreement (and the Plan) constitutes the
entire agreement between the parties with respect to the Option and that this
Agreement (and the Plan) supersedes any and all prior agreements, whether
written or oral, between the parties with respect to the Option.

      IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 
   
SYMBOL TECHNOLOGIES, INC.
By:     
Title:     
  OPTIONEE
     

Residence Address:
 
   

     

     

